J-S73013-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 TERRY STRAUSSER                          :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 KRISTEN STRAUSSER                        :
                                          :
                     Appellant            :   No. 1180 MDA 2019

               Appeal from the Order Entered May 28, 2019
     In the Court of Common Pleas of Columbia County Civil Division at
                        No(s): 2011-CV-1385-DV



BEFORE: SHOGAN, J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                             FILED APRIL 07, 2020

      Kristen Strausser (“Wife”) appeals pro se from the May 28, 2019 order

of the Columbia County Court of Common Pleas in this protracted divorce

matter initiated by Terry Strausser (“Husband”), effecting the equitable

distribution of the parties’ marital estate. We affirm.

      Preliminarily, we note that we previously addressed the facial untimely

filing of the notice of appeal and concluded that the notice of appeal, filed by

Wife on July 17, 2019, within thirty days of July 2, 2019, was timely. See

Strausser v. Strausser, 2020 WL 406850, 1180 MDA 2019 (Pa. Super. filed

January 24, 2020).

      The factual and procedural history of this case reveals that Husband filed

a complaint in divorce in 2011 and an amended complaint in 2014. Master’s

Report, 2/6/19, at 1. Wife had been incarcerated at SCI Cambridge Springs
J-S73013-19


in Crawford County, Pennsylvania, beginning in January of 2011, upon an

aggregated seventeen-to-thirty-four-year sentence for arson and attempted

murder.     N.T., 12/4/18, at 7.1        At that time, two daughters born of the

marriage, in 2002 and 2003, resided with Husband, as did Wife’s daughter

from a prior relationship. Id. at 10; K.L.S. v. T.L.S.,2 121 A.3d 1133, 1651

MDA 2013 (Pa. Super. filed April 15, 2015) (unpublished memorandum at 1)

(addressing custody). The parties and maternal grandparents also litigated

custody issues beginning in 2011.              K.L.S., 1651 MDA 2013 (unpublished

memorandum at 1–3). The custody court, also the trial court herein, granted

Father legal and primary physical custody and the maternal grandparents

partial physical custody.       Id. at 3.      This Court ultimately reversed Judge

James’s sua sponte denial of visitation to Wife. Id. at 16.

       Instantly, on April 17, 2015, the trial court herein entered an order

authorizing bifurcation of the divorce from economic issues and directing

Husband to schedule all unresolved equitable distribution issues before a

Master by June 1, 2015. Order, 4/17/15. The trial court granted a bifurcated

decree in divorce on May 8, 2015.



____________________________________________


1   Commonwealth v. Strausser, 64 A.3d 269, 709 MDA 2011 (Pa. Super.
filed January 3, 2013) (unpublished memorandum); Commonwealth v.
Strausser, 153 A.3d 1116, 1840 MDA 2015 (Pa. Super. filed June 22, 2016)
(unpublished memorandum). The Honorable Thomas A. James, Jr., the trial
court herein, also presided over Wife’s criminal trial.

2   Columbia County Court of Common Pleas Docket Number 934 of 2011.

                                           -2-
J-S73013-19


       Nothing further occurred in the case until Wife filed a petition on May 23,

2018, relating to Husband’s failure to schedule a Master’s Hearing by June 1,

2015, as had been ordered by the court in April of 2015. On June 5, 2018,

the trial court, inter alia, referred the case to a Master, directing that the

“matter should move along expeditiously in light of the delay.” Order, 6/5/18.

A hearing before a Master occurred on December 4, 2018. Following entry of

the Master’s Report (“Report”) to the court on February 6, 2019, Wife filed

exceptions to the Report on March 28, 2019.3 On May 28, 2019, the trial court

denied Wife’s exceptions. Order, 5/28/19.

       Wife filed a notice of appeal, and both Wife and the trial court complied

with Pa.R.A.P. 1925. On January 24, 2020, we remanded this case to the trial

court for preparation of a Supplemental Opinion within thirty days.

Strausser, 2020 WL 406850, 1180 MDA 2019. The trial court complied, and

the matter is now ripe for review.

       In her brief on appeal, Wife raises twenty-six issues as follows:

       1. [Wife] argues that Judge Thomas A. James violated PA Rules of
       Judicial Conduct 2.7, when he decided the order of the court dated
       May 28, 2019. Judge James had recused himself from all of
       [Wife’s] legal matters in the order dated May 29, 2015.

       2. Judge James improperly granted Bifurcation for the following
       reasons:



____________________________________________


3 Wife requested and received an extension of time to file exceptions. Order,
3/25/19. Additionally, without explanation in the record, the Honorable Gary
E. Norton recused himself from the case. Order, 3/22/19.

                                           -3-
J-S73013-19


        a. [Husband] failed to notify [Wife] of motion for bifurcation
        in timeframe required by law.

        b. [Wife] did not receive notice of appointed counsel (4-16-
        2015) until day after the bifurcation hearing (4-15-2015).

        c. Judge granted bifurcation without protecting [Wife’s]
        economic claims.

        d. [Husband] failed to send settlement agreement indicated
        by the Judge in transcripts or arrange a Special Master’s
        Conference by June 1, 2015. Judge James should have
        found [Husband] in Contempt of Court when [Wife]
        petitioned for such.

     3. Attorney Anthony J. McDonald failed to serve brief to the [Wife]
     before argument/hearing on May 28, 2019.

     4. The Court failed to serve [Wife] a copy of Final order Dated May
     28, 2019 until July 9, 2019.

     5. [Husband] failed to provide updated property assessment
     making the value of marital property appear less than the current
     value. Well established precedent states that property value is to
     be determined at the date closest to the date of distribution.

     6. No documentation or independent assessment of vehicles [sic]
     value. Court relied on [Husband’s] opinion.

     7. All personal property belonging to the [Wife] remained in the
     marital home at the time of her departure; thus making the
     [Husband] responsible for the destruction and/or disposal of said
     property. [Wife] made numerous attempts through prior counsel,
     letter, and family to obtain her property throughout the years with
     [Husband] denying access every time.

     8. [Husband] has provided no proof of current mortgages or
     unsecured debt.

     9. [Husband] did not provide discovery as approved by the court,
     therefore [Wife] could not provide income or 401K data.

     10. When a home is refinanced during a marriage it becomes
     marital property. [Husband] has failed to supply any signed

                                    -4-
J-S73013-19


     documentation of [Wife’s] “alleged” relinquishment of Joint
     ownership of marital residence.

     11. Child custody and support are not to be considered in
     equitable distribution.

     12. [Husband] did not have custody of [Wife’s] child from a
     previous relationship (Alyssa Yoder) as she resided with her
     paternal grandmother, Kathy Yoder, until after the age of eighteen
     years.

     13. Land was not a gift to the [Husband] it was purchased after
     the marriage for $8,000.00 which [Husband] testified to during
     special master[’]s conference.    Value of the land is to be
     determined at the date of distribution, which is approximately
     $55,000.00 per acre.

     14. [Wife] filed pretrial statement with inventory and request for
     discovery on June 25, 2018.

     15. Judge James is biased in favor of [Husband] in both the child
     custody and divorce cases. Seven counts in [Wife’s] criminal case,
     that Judge James presided over, were overturned on appeal due
     to being illegal charges/convictions.

     16. In light of Judge James’ unsubstantiated estimate that a 50/50
     split would result in a $6,000.00 settlement, [Wife’s] agreement
     at the 2015 bifurcation hearing to accept $4,000.00 is extremely
     reasonable. This amount did not even consider the [Wife’s]
     personal property that the [Husband] has since disposed of.

     17. Court has refused to provide [Wife] with transcripts to any
     divorce related proceedings despite numerous requests
     throughout the years, inhibiting [Wife’s] ability to appeal.

     18. [Wife] argues that despite Judge James’ claim that [Husband]
     has taken responsibility for all marital debt, the following marital
     debt remains unaddressed...[W]ife’s student loans, legal fees
     (Attorney Lewis), medical bills, and credit cards.

     19. Court fails to consider Wife’s poor health and lack of future
     employability.




                                    -5-
J-S73013-19


      20. [Wife] excepts to the misinformed assumption by Special
      Master Dennehy that “all of wife’s housing, food, and medical care
      are all being provided for by the Commonwealth of Pennsylvania.”

      21. 2010 Federal Tax Return was not addressed by court.

      22. Judge James did not address work history or future
      employability of [Husband] and/or [Wife].

      23. Court failed to take into consideration the Wife’s Contributions
      brought to the home from prior to the marriage.

      24. Court failed to consider [W]ife’s contribution to the marriage
      through her status as full-time homemaker and child caretaker
      throughout the marriage.

      25. Court fails to address [Husband’s] possession of [Wife’s] State
      Child Support Access Card which contained approximately
      $600.00 in arrearages owed to [Wife] for the Support of Alyssa
      Yoder from her biological father, Jeffery Yoder.

      26. Court fails to address [Husband’s] possession of [Wife’s]
      Driver’s License, Social Security Card, Birth Certificate,
      Psychological and medical documents, School records, Legal
      documents, EMT Certifications, children’s birth and school records,
      Photographs, etc.

Wife’s Brief at 5–6.

      Our standard in reviewing equitable distribution awards is settled:

            Our standard of review in assessing the propriety of a
         marital property distribution is whether the trial court
         abused its discretion by a misapplication of the law or failure
         to follow proper legal procedure. An abuse of discretion is
         not found lightly, but only upon a showing of clear and
         convincing evidence.

      McCoy v. McCoy, 888 A.2d 906, 908 (Pa. Super.2005) (internal
      quotations omitted).       When reviewing an award of equitable
      distribution, “we measure the circumstances of the case against
      the objective of effectuating economic justice between the parties
      and achieving a just determination of their property rights.”
      Hayward v. Hayward, 868 A.2d 554, 559 (Pa. Super.2005).

                                      -6-
J-S73013-19



Smith v. Smith, 904 A.2d 15, 18 (Pa.Super.2006).

       “The Divorce Code does not specify a particular method of valuing
       assets.” Thus, “the trial court must exercise discretion and rely
       on the estimates, inventories, records of purchase prices, and
       appraisals submitted by both parties.” When “determining the
       value of marital property, the court is free to accept all, part or
       none of the evidence as to the true and correct value of the
       property.” . . . “A trial court does not abuse its discretion in
       adopting the only valuation submitted by the parties.”

Childress v. Bogosian, 12 A.3d 448, 456 (Pa. Super. 2011) (internal

citations omitted). Moreover, “the trial court has the authority to divide the

award as the equities presented in the particular case may require.” Busse

v. Busse, 921 A.2d 1248, 1260 (Pa. Super. 2007).

       The first issue Wife raises states as follows: “[Wife] argues that Judge

Thomas A. James violated PA Rules of Judicial Conduct 2.7, when he decided

the order of the court dated May 28, 2019. Judge James had recused himself

from all of [Wife’s] legal matters in the order dated May 29, 2015.” Wife’s

Brief at 5.

       Our review of the record, including the docketing statements supplied,

reveals that Wife’s criminal litigation and the parties’ custody and divorce

litigation all were occurring and ongoing in 2011.       In the custody case4

referenced supra, Judge James filed the following order:


____________________________________________


4 This Court may take “judicial notice of other proceedings involving the same
parties.” Hvizdak v. Linn, 190 A.3d 1213, 1218 n.1 (Pa. Super. 2018) (citing
Estate of Schulz, 139 A.2d 560, 563 (Pa. 1958)).


                                           -7-
J-S73013-19


              AND NOW, to wit, this 29th day of May, 2015, after
       consideration of “[Wife’s] Petition for Disqualification (Recusal) of
       Judge,” the [c]ourt finds the petition to be meritless. This
       [c]ourt has been sensitive to the custody case and has attempted
       to issue Orders and mediate matters in the best interest of the
       children. As to [Wife’s] allegations of the Administrative Assistant
       working for former Defense counsel, the [c]ourt had no
       recollection and/or knowledge of the same until the filing of this
       petition.    In fact, the [c]ourt has never spoken to the
       Administrative Assistant concerning the background of [Wife]
       during her aforesaid criminal case. However, in light of the
       circumstances and what would be appearances in this case, the
       [c]ourt hereby on its own recuses itself from the Domestic
       Relations cases and from the PCRA case.

Order, Columbia County Court of Common Pleas Docket Number 934 of 2011,

6/1/15 (emphasis added); Wife’s Brief at B-1, B-2.        Because Judge James

initially did not recall this order in his Pa.R.A.P. 1925(a) opinion, we remanded

for the trial court to provide a supplemental opinion, and the trial court has

complied.

       We are satisfied with the explanation provided by the trial court. 5 The

trial court has noted that the reference in its June 1, 2015 order regarding

recusal related to the support case. Supplemental Opinion, 2/18/20, at 2.

More importantly, in the four plus years since that order was entered, Wife

did not reference recusal until she filed her Pa.R.A.P. 1925(b) statement,

despite the fact that this trial court ruled upon many issues in the custody

case and the instant case. Pa.R.A.P. 1925(a), 9/4/19, at 1 n.1. Finally, “there



____________________________________________


5  At various times throughout the period, this trial court was the only judge
in the county. Supplemental Opinion, 2/18/20, at 4 n.2.

                                           -8-
J-S73013-19


was no recusal notation or order in [the] divorce file.” Supplemental Opinion,

2/18/20, at 3. Therefore, in light of the trial court’s Supplemental Opinion,

we conclude the issue lacks merit.

      Initially, we observe that issues 2, 3, 6, 14, 16, and 25 are waived

because they were not included in the exceptions filed by Wife. Wife sought,

and was granted, an extension of thirty days to file exceptions. Motion for

Extension of Time to File Exceptions, 3/13/19; Order, 3/25/19. Pennsylvania

Rule of Civil Procedure 1920.55–2(b) states, in relevant part, “Matters not

covered by exceptions [to the master’s report and recommendation] are

deemed waived unless, prior to entry of the final decree, leave is granted to

file exceptions raising those matters.” As our Court has previously explained,

“This rule requires a party who is dissatisfied with a master’s report to file

exceptions to the report, or waive any such objections.” Lawson v. Lawson,

940 A.2d 444, 450 (Pa. Super. 2007).

      Issues 4 and 17 are moot. Regarding the timeliness of this appeal raised

in issue 4, we noted supra that we previously held the instant appeal is timely.

Strausser, 2020 WL 406850, 1180 MDA 2019. Regarding issue 17, Wife’s

claim that she has not been given transcripts is belied by her references to

notes of testimony in her appellate brief. See Wife’s Brief at 11, 14, 16, 18,

19, 20, 22, 23.

      We addressed issue 15, relating to alleged trial court bias, supra.

Moreover, the claims in issues 15, 11, 12, and 25 relate to the parties’


                                     -9-
J-S73013-19


custody/support litigation, and thus, are not before us.6 Regarding issue 20,

Wife fails to cite any support for her claim; thus the issue is waived. In re

M.Z.T.M.W., 163 A.3d 462 (Pa. Super. 2017) (failure to cite relevant authority

results in waiver). Even if not waived, we would discern no abuse of discretion

by the trial court’s reference to Wife’s daily needs being met by the

Commonwealth of Pennsylvania during her incarceration.

       Thus, issues 5, 7–10, 13, and 18–24, 26 are before us. Husband asserts

that because Wife failed to file a pretrial statement as require by Pa.R.C.P.

1920.33, all issues are waived. Husband’s Brief at 19. The rule states, in

pertinent part:

       Rule 1920.33. Joinder              of   Related   Claims.   Equitable
       Division. Enforcement

       (a) If a pleading or petition raises a claim for equitable division of
       marital property under Section 3502 of the Divorce Code, the
       parties shall file and serve on the other party an inventory. . . .

       (b) Within the time required by order of court or written directive
       of the master or, if none, at least 60 days before the scheduled
       hearing on the claim for equitable division, the parties shall file
       and serve upon the other party a pre-trial statement.

                                          * * *

       (d)(1) A party who fails to comply with a requirement of
       subdivision (b) may be barred from offering testimony or
       introducing evidence in support of or in opposition to claims for
       the matters omitted.


____________________________________________


6  Contrary to Wife’s claims in issues 11 and 12, the trial court did not make
findings regarding custody or support, it merely noted observations regarding
the equities. Trial Court Opinion, 9/4/19, at 2–3.

                                          - 10 -
J-S73013-19


Pa.R.C.P. 1920.33(b), (d). “It is clear that the rule implicates a filing and

inventory of all marital property by both parties . . . .”       Anderson v.

Anderson, 822 A.2d 824, 829 (Pa. Super. 2003) (emphasis in original).

      On June 5, 2018, the trial court authorized Wife to proceed in forma

pauperis. Order, 6/5/18, at unnumbered 1. Additionally, the court directed

the parties to file “inventories, appraisements and income and expense

statements within thirty days . . . .” Id. at unnumbered 2. Husband filed his

pretrial statement in July of 2018. N.T., 12/4/18, at 12. The record reflects

that Wife did not comply.       Moreover, at the Master’s hearing, Husband

additionally filed thirteen exhibits, as follows:

      [Husband’s] Exhibit 1     Inventory and Appraisement

      [Husband’s] Exhibit 2     Income and Expense Statement

      [Husband’s] Exhibit 3     Complaint in Divorce

      [Husband’s] Exhibit 4     Counter-Affidavit

      [Husband’s] Exhibit 5     Bifurcated Decree in Divorce and Order
                                retaining jurisdiction of economic issues

      [Husband’s] Exhibit 6     Order of Court dated June 1, 2018

      [Husband’s] Exhibit 7     Letter from AgChoice Farm Credit
                                regarding “Waiver of Marital Rights”

      [Husband’s] Exhibit 8     Appraisal of Property at 246 Mordansville
                                Road, Bloomsburg, Pennsylvania

      [Husband’s] Exhibit 9     Deed and Mortgage for Real Property

      [Husband’s] Exhibit 10 AgChoice Farm Credit Mortgage            on
                             Mordansville Road Property


                                      - 11 -
J-S73013-19


       [Husband’s] Exhibit 11 Mortgage of Mordansville Road Property
                              designating MERS as AgChoice Nominee

       [Husband’s] Exhibit 12 Satisfaction of AgChoice Mortgage

       [Husband’s] Exhibit 13 Pre-Hearing Statement of [Husband]

Master Report to the Court, 2/6/19, at 2–3; N.T., 12/4/18, at 48. Wife did

not present any documents. N.T., 12/4/18, at 2. We agree with Husband’s

assessment, as the remaining issues would have required submission of

documentation by Wife, and none was forthcoming.              In the absence of a

pretrial statement by Wife, Wife is “barred from offering testimony or

introducing evidence in support of or in opposition to claims for the matters

omitted.” Pa.R.C.P. 1920.33 (d).

       Moreover, Wife’s complaints encompassed in the remaining issues7 lack

any supporting documents from Wife.                As we noted supra, “Where the

evidence offered by one party is uncontradicted, the court may adopt this

value even though the resulting valuation would have been different

if more accurate and complete evidence had been presented.”

Childress, 12 A.3d at 456 (emphasis added); see also Smith v. Smith, 653

A.2d 1259, 1267 (Pa. Super. 1995) (stating if one party disagrees with other

party’s valuation, it is objectant’s burden to provide court with alternative

valuation). “A trial court does not abuse its discretion in adopting the only


____________________________________________


7  Those complaints involve the marital residence, property therein, Wife’s
health, the parties’ future employability, prior tax liability, and marital debt,
as identified in issues 5, 7, 8, 10, 13, 18, 19, and 21–24.

                                          - 12 -
J-S73013-19


valuation submitted by the parties.” Childress, 12 A.3d at 456 (citing Biese

v. Biese, 979 A.2d 892, 897 (Pa. Super. 2009)).

      Issues 9 and 26 are belied by the record. Regarding issue 9, relating to

Husband’s 401K, Wife testified at the Master’s hearing, “I just want to say I’m

not trying to touch [Husband’s] 401k [account] . . . . I just want this to be

done. That’s it.”   N.T., 12/4/18, at 53. Regarding issue 26, Wife’s items

allegedly in Husband’s possession, Wife clarified, “If my personal belongings

are gone, I can’t recover that.”   Id.   In response to the Master’s inquiry

whether Wife was seeking “any sort of personal stuff,” Wife responded, “My

grandmother’s dishes.    Other than that, no.”     Id.   The Master directed

Husband’s counsel to arrange to have them returned to Wife’s parents. Id.

      We close noting our agreement with the trial court’s observations:

             The thrust of the total of [Wife’s] complaints are that the
      master’s decision and the court’s concurrence were not equitable
      and fair. Despite all of her complaints, [Wife] was able to
      participate in the master’s hearing despite serving 17-34 years in
      a State Correctional Facility. Moreover, this was essentially an
      insolvent marital estate. The Master noted on page 8 of his report
      that “as a practical matter, considering the limited amount of
      marital property in this matter, this marital estate was actually
      insolvent on the date of separation, and Husband has assumed
      sole responsibility of payment of debts.        In addition, while
      Husband has a significant amount of non-marital equity in the
      form of the equity in the marital residence, the marital debts plus
      the debts on the residence are nearly equal to the value of the
      residence.” (Master’s Report p. 8).

           In the order denying exceptions, this court summarized the
      reasons for adopting the [M]aster’s recommendations:

            [Wife] has filed a litany of exceptions. Most are
            irrelevant and immaterial. The court accepts the

                                    - 13 -
J-S73013-19


           Master’s findings. He found the estate to be insolvent.
           However, for argument’s sake, if per [Wife’s]
           inventory the home had a marital component, she
           values it at $145,000. After real estate commissions
           and transfer taxes, the equity pre-debt is $132,000.
           The vehicles had equity of $9,000.00. There was
           minimal personal property. The debt outstanding at
           separation was about $132,000. Even if the home
           were marital property, the marital estate equity was
           about $12,000. There might have been a small
           pension but there is no evidence of specifics. In light
           of all the facts and equities, the Master’s decision was
           very fair and equitable. There is very little equity,
           even assuming the house had a marital component,
           which it did not. In a 50-50 split, [Wife] would have
           received about $6,000. But, [Wife has been in prison
           for the great[er] part of her children’s minority. She
           will be there for several more years since the children
           are still minors. [Husband] has undertaken and will
           continue to be the sole support of the children,
           including financially.     The amount [Husband] is
           contributing to support the children alone is far
           greater than any possible marital equity. [Husband]
           is also contributing to [Wife’s] daughter from another
           relationship. Moreover, [Husband] has undertaken to
           pay all of the marital loans including interests thereon.
           The land for the house . . . was indisputably a gift to
           [Husband from his parents]. In summary, even if
           [Wife’s] exceptions that are relevant and material
           were to be construed in her favor, the equities in this
           case strongly support the Master’s recommendations
           and findings.

             The Master and this court tried to accommodate and be as
     fair to the parties as possible even though there are difficulties
     litigating a case with a long term SCI prisoner. There is nothing
     in the matters complained of, even if correct, that would negate
     the fact that this is essentially an insolvent estate and the
     [Husband] is assuming all the debts and assuming all financial
     support for raising and supporting the children.

            [Wife’s] complaints are specious and unreasonable in light
     of all the facts.


                                    - 14 -
J-S73013-19


Trial Court Opinion, 9/4/19, at 1–3.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/07/2020




                                       - 15 -